Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 02/19/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9,769,804 & 10,210,585 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-3, 5-13 & 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a method comprising: depositing a hard mask layer; depositing a carbon-containing layer over the hard mask layer; depositing a capping layer over the carbon-containing layer; forming a first patterned photo resist over the capping layer; performing a first etching process to etch the capping layer using the first patterned photo resist as an etching mask, wherein a first opening is formed in the capping layer; etching the carbon-containing layer using the first patterned photo resist as the etching mask; and removing the first patterned photo resist through ashing, wherein the capping layer insulates the carbon-containing layer from a process gas used for the ashing.
Claims 2-3 & 5-10 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.


Claims 12-13 and 15-16 are allowed as being directly or indirectly dependent of the allowed independent base claim 11.

With respect to claim 17, the prior art of record fails to teach or suggest, a method comprising: forming a first silicon oxide layer; forming a carbon-containing layer over the first silicon oxide layer, wherein the carbon- containing layer has a first carbon atomic percentage; forming a second silicon oxide layer over the carbon-containing layer; forming and patterning a tri-layer comprising: a bottom layer over and contacting the second silicon oxide layer; a middle layer over and contacting the bottom layer, wherein the middle layer comprises carbon, and has a second carbon atomic percentage lower than the first carbon atomic percentage; and a top layer over and contacting the middle layer; and etching the second silicon oxide layer and the carbon-containing layer using the tri-layer as an etching mask.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TIMOR KARIMY/Primary Examiner, Art Unit 2894